         Case 2:21-cv-00123-MLCF Document 4 Filed 03/31/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  TIMOTHY NARVARO TOLSON                                              CIVIL ACTION
  VERSUS                                                              NO. 21-123
  STATE FARM CORRECTIONAL                                             SECTION “F”(4)
  CENTER


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that Timothy Narvaro Tolson’s 42 U.S.C. § 1983 complaint is

DISMISSED WITH PREJUDICE for failure to prosecute.

              New Orleans, Louisiana, this ____
                                           31st day of _________________________,
                                                                 March            2021.




                                                   ____________________________________
                                                         MARTIN L.C. FELDMAN
                                                     UNITED STATES DISTRICT JUDGE
